 


114 HRES 639 EH: Authorizing the Speaker to appear as amicus curiae on behalf of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15–674.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 639 
In the House of Representatives, U. S.,

March 17, 2016
 
RESOLUTION 
Authorizing the Speaker to appear as amicus curiae on behalf of the House of Representatives in the matter of United States, et al. v. Texas, et al., No. 15–674. 
 
 
That the Speaker is authorized to appear as amicus curiae on behalf of the House of Representatives in the Supreme Court in the matter of United States, et al. v. Texas, et al., No. 15–674, and to file a brief in support of the position that the petitioners have acted in a manner that is not consistent with their duties under the Constitution and laws of the United States.  2.The Speaker shall notify the House of Representatives of a decision to file one or more briefs as amicus curiae pursuant to this resolution. 
3.The Office of General Counsel of the House of Representatives, at the direction of the Speaker, shall represent the House in connection with the filing of any brief as amicus curiae pursuant to this resolution, including supervision of any outside counsel providing services to the Speaker on a pro bono basis for such purpose.   Karen L. Haas,Clerk. 